United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-634
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2013 appellant, through her representative, filed a timely appeal from a
December 19, 2012 decision of the Office of Workers’ Compensation Programs (OWCP)
denying her disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant is entitled to compensation for wage loss for intermittent
periods of disability between August 1, 2009 and April 30, 2011, causally related to her
employment injuries.
On appeal, appellant, through counsel, contends that OWCP’s decision is contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 7, 2007 appellant, then a 55-year-old custodian, filed an occupational disease
claim alleging tendinitis and a tear of her right rotator cuff as a result of her federal duties. In an
attached
statement,
she
listed
prior
compensation
claims.
Starting
in
October 2006,appellant’sright shoulder pain began to worsen when she worked the flat sorting
machine custodial route. She dumped trash and swept over mats. On February 24, 2009 OWCP
accepted appellant’s claim for right rotator cuff tear and aggravation of right shoulder
degenerative joint disease.
On May 15, 2009 appellant underwent an arthroscopic subacromial decompression, distal
clavicle resection, partial synovectomy and labral debridement; and open biceps tenodesis. On
August 8, 2009 she accepted a full-time assignment at the employing establishment as a
modified custodian. The physical requirements of the positionincluded no lifting, reaching or
pushing/pulling over two pounds with appellant’s right arm. On February 17, 2010 appellant
returned to full-duty work with no restrictions.
Appellant received treatment from Drs. Charles P. Dries, Daniel S. Choi and Kerry J.
Ando from February 22 through August 31, 2010. Each physician is Board-certified in
anesthesiology and pain medicine. Appellant was diagnosed with uncontrolled right shoulder
pain with a previous history of anxiety, cervical spinal stenosis, degenerative disc disease,
headache and myalgia. Shereceived medication, physical therapy and injections.
In a June 8, 2010 report, Dr. Jacek Sobczak, a Board-certified neurologist, noted that
appellant had moderate-to-severe pain located in the right shoulder radiating up from the lower
shoulder angle to the right clavicle and neck. He listed his impression as right arm and shoulder
pain and paresthesia likely secondary to a local musculoskeletal problem. On June 22, 2010
Dr. Sobczak interpreted appellant’s diagnostic tests as normal with no electrical evidence of
radiculopathy, nerve injury, plexopathy, myopathy or peripheral polyneuropathy.
In a July 22, 2010 report, Dr. Christopher C. Meredith, a Board-certified neurosurgeon,
advised that appellantcould return to work on July 22, 2010 with restrictionsof no lifting over
five pounds and no working more than five hours a day per week.
Appellant returned to full-duty work on October 4, 2010.
In an October 25, 2010 report, Dr. Wendi Lundquist, an osteopath, assessed appellant
with cervical spondylosis without myelopathy, cervicobrachial syndrome (diffuse), pain in joint,
shoulder region and pain medication use. She treated appellant for neck strain/sprain and
prescribed medication.In a November 3, 2010 report, Dr. Lundquist recommended that appellant
start work conditioning for two weeks before reentering part-time work and diagnosed neck
strain and shoulder pain. On December 8, 2010shenoted that appellant had been working most
days, but that on at least one occasion she was in too much pain and unable to work. On
January 12, 2011Dr. Lundquistrecommended that appellant return to work fulltime without
limitation. In a February 22, 2011 note responding to questions from OWCP,she stated that
appellant was now seeing another physician, that she was not the primary treating physician and
that it was her impression that appellant can work.

2

In a December 16, 2010 report, Dr. Brent Hansen, a treating osteopath, foundthat
appellanthad reached maximum medical improvement regarding her right shoulder exceptfor
headaches due to shoulder pain. He opined that there was a relationship between her neck and
the shoulder in this regard and that the injury initially could have had a combined affect both
upon the shoulder and on the neck. Dr. Hansen recommended treatment from a different
specialist for neck, but noted that appellantwasorthopedically stable as to her shoulder. He
opined that to a degree of certainty medical herneck problems stemmed from the same injury,
which was associated with her shoulder.
In medical reports dated February 18and April 19, 2011, Dr. James L. Beach, an
osteopath, stated that appellant had permanent disability from a shoulder injury which caused
pain and a limited range of motion. Appellant also had a complicating factor of osteoarthritis of
the cervical spine with muscle spasm pain in the cervical and thoracic spine and parevertebral
muscle area and muscle contraction headaches. These conditions limit herupper extremity and
spine motions and strength. Dr. Beach noted that appellant had attempted to control her
conditions through therapy and they were considered permanent. He stated that she would not
have the cervical spine problemsorheadaches if there had been no shoulder injury.
In a September 2, 2010 note, Dr. Meredith indicated that appellant was unable to work
until October 3, 2010 due to neck and back pain. He noted that she may return to work on
October 4, 2010 and may resume regular work/activity after.
Appellant submitted claims for compensation for intermittent periods of disability from
August 1, 2009 through April 30, 2011.
On December 4, 2010 OWCP made another offer for limited-duty modified assignment
for four hours a day doing custodial work.
By decision dated September 29, 2011, OWCP paid appellant for 111.75 hours between
September 29, 2009 and March 24, 2011 for medical and physical therapy appointments. It
denied her claim of 1,342.43 hours of leave without pay for intermittent periods of disability
between August 1, 2009 and April 30, 2011.
By letter dated October 12, 2011, appellant requested a hearing before an OWCP hearing
representative that was held on February 15, 2012. Shetestified that she never put in time for
therapy appointments as she worked night. Counsel indicated that appellant would file a
supplemental statement with regard to how the hours claimed broke down and submit further
evidence. The record remained open for 30 days after the conclusion of the hearing, but no
additional evidence was received.
By decision dated May 9, 2012,the hearing representative affirmed the decision of
September 29, 2011.
By letter dated May 18, 2012, appellant, through counsel, requested reconsideration.
By letter dated April 19, 2012, Dr. Beach listed certain dates and indicated by “yes” or
“no” whether he believed that appellant was medically justified to miss all or part of the day due
to problems related to her injuries of April 19, 2007. He listed the following dates as “no”:
3

August 1 and 9, September 1 and December 1, 2009; and July 1, 2, 3, 8, 9, 10, 11, 12, 15, 16, 17,
18, 19 and 31; and August 1, 2, 5 through 9, 2010. Dr. Beach indicated with a “yes” that
appellant did miss work for medical reasons related to her accepted injury on September 29,
October 24, November 7, 8, 9, 13 and 20 and December 12 and 18, 2009; January 8 and 17;
April 3, 8, 10, 11, 12, 15, 16, 17, 18, 19, 24, 25, 26 and 29; May 1, 2, 3, 6, 7, 9, 10, 13,14, 15, 20,
21, 22, 23, 27, 28 and 29; June 10, 11, 12, 18, 19, 20, 21, 25, 26, 27 and 28; August 13 through
17, 20 through 23 and 26 through 30; September 2 through 6, 13, 16 through 18; October 4, 7
through 11, 14 through 18, 21 through 25, 28 through 31, 2010; November 1, 4 through 8, 11
through 15, 18 through 22, 26 through 29, December 1 through 6, 9 through 13, 16 through 20,
23, 24, 26, 27, 30, 31, 2010; January 2, 3, 6 through 19, 13 through16, 20 through 24 and 27
through 31; February 3 through 7, 10 through 14, 17 through 20 and 25 and 28; March 3 through
4, 10 through 14, 17 through 21, 24 through 28 and 31; April 1 through 4, 7 through 11, 17, 18,
21 through 25 and 28 through 30, 2011. He stated that the “yes dates” were justified by chart
notes, allowing for reasonable time on either side of an office visit as well as using the daily
disabilities suffered by appellant.
Appellant also submitted chiropractic notes dated March 4through June 24, 2011.
Dr. Daniel E. Brunkhorst noted joint dysfunction. He listed signs of subluxation with
concomitant spastic and tender musculatures located in the upper thoracic region bilaterally.
By decision dated December 19, 2012, OWCP denied modification of the May 9, 2012
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.2 For each period of
disability claimed, the employee has the burden of burden of establishing that he or she was
disabled for work as a result of the accepted employment injury.3 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.4
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.5 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.6 An employee who has a physical impairment causally related to his or her federal
2

See Amelia S. Jefferson, 57 ECAB 183 (2005).

3

Id.

4

See Edward H. Horton, 41 ECAB 301 (1989).

5

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 745 (2004); Conard Hightower, 54 ECAB 796 (2003);
20 C.F.R. § 10.5(f).
6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

4

employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.7 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).8 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
An injured employee may also be entitled to compensation for lost wages incurred while
obtaining authorized medical services.11 This includes the actual time spent obtaining the
medical services and a reasonable time spent traveling to and from the medical provider’s
location.12 As a matter of practice, OWCP generally limits the amount of compensation to four
hours with respect to routine medical appointments.13 However, longer periods of time may be
allowed when required by the nature of the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.14

7

Merle J. Marceau, 53 ECAB 197 (2001).

8

A.D., 58 ECAB 149 (2006).

9

Ruby I. Fish, 46 ECAB 291 (2001); Judith A. Peot, 46 ECAB 1036 (1995).

10

See William A. Archer, 55 ECAB 674 (2004); Feridoon Kharabi, 52 ECAB 291 (2001).

11

See 5 U.S.C. § 8103(a); Gayle L. Jackson,57 ECABA 546-48 (2006).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16a
(December 1995).
13

Federal (FECA) Procedure manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
14

Id.

5

ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish intermittent
periods of disability between August 1, 2009 and April 30, 2011 causally related to factors of her
employment injuries.
Appellant was treated from February 22 through August 31, 2010 for uncontrolled
shoulder pain;but her physicians never indicated that she could not work. Dr. Sobczak, who saw
her in June 2010, noted that she had moderate-to-severe pain located in her right shoulder and
radiating up from her lower shoulder to the right clavicle and neck. However,he did not list any
specific period of disability. Dr. Meredith indicated that appellant could return to work on
July 22, 2010 with restrictions, but did not provide any opinion addressing partial or total
disability. He indicated in a September 2, 2010 note that she was unable to work until October 3,
2010 due to neck and back pain, but could resume regular work activity thereafter. Dr. Meredith
did not provide a well-rationalized opinion as to the reasons appellant was unable to work.
Dr. Lunquist treated appellant from October 25, 2010 through January 12, 2011, at which point
she returned appellant to work with no limitations. While noting some issues with regard to
work, appellant was found able to work most days but, on occasion, was unable to work.
Dr. Lunquist did not provide any specific dates of disability. Dr. Hansen discussed appellant’s
neck shoulder conditions, but did not address any periods of disability. In the medical reports
dated February 18 and April 19, 2011, Dr. Beach indicated that she had permanent disability
from a shoulder injury. However, he did not explain how the shoulder injury prohibited
appellant from work on the specific dates claimed.
On reconsideration, appellant submitted an April 19, 2012 letter wherein Dr. Beach listed
numerous dates and wrote by certain dates “no” to indicate that he could not medically justify
her missing all or part of a day due to the problems related to the April 19, 2007 injury.
Dr. Beach also indicated by a “yes” certain dates wherein he believed that she should be allotted
disability either for an office visit or daily disability suffered by her. He indicated that the “yes”
dates were justified by chart notes, allowing for reasonable time on either side of an office visit
as well as using the daily disabilities suffered by appellant. However, Dr. Beach does not
explain why she was disabled on the particular dates or for what periods or the relationship
between the disability and her employment injuries. He does not explain if the disability was for
the full day or a partial day. Dr. Beach does not explain why appellant was unable to perform
the duties of her employment assignment nor does he make any determination that is supported
by rationalized medical evidence. Briefly, checking certain dates as “yes” and others as “no”
does not amount to a rationalized medical opinion.
As defined by FECA, a physician includes a chiropractor only to the extent that his
reimburseable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.15 If the accepted condition does not
pertain to a diagnosis of subluxation, a chiropractor is not a physician under FECA and his
opinion does not constitute competent medical evidence.16 Although Dr. Brunkhorst noted that
15

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

16

B.D., Docket No. 13-457 (issued May 2, 2013).

6

appellant had a subluxation, it was not diagnosed by x-ray. Accordingly, his reports are not
treated as medical evidence under FECA.
Appellant has not submitted a well-reasoned medical opinion explaining how her claimed
periods of disability are causally related to her accepted condition. The Board finds that she has
not met her burden of proof to establish that her disability is causally related to her accepted
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R.§§10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she is entitled to compensation for
wage loss for intermittent periods of disability between August 1, 2009 through April 30, 2011,
causally related to her employment injuries.
ORDER
IT IS HEREBY ORDERED THATthe decision of the Office of Workers’
Compensation Programs dated December 19, 2012 is affirmed.
Issued: September 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

